Citation Nr: 0631502	
Decision Date: 10/10/06    Archive Date: 10/16/06

DOCKET NO.  03-35 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1965 to December 1968.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a January 2002 
rating decision of the Boise, Idaho Department of Veterans 
Affairs (VA) Regional Office (RO).


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A September 1998 decision letter advised the veteran that he 
needed to provide evidence to support his claim of service 
connection for PTSD, and that he had one year to provide 
such information.  He did not respond.  He inquired about 
the status of the claim in 2000.  He was provided notice of 
the Veterans Claims Assistance Act of 2000 (VCAA) in March.  
Subsequently, in July 2001 the RO denied the claim seeking 
service connection for PTSD on de novo review (properly, as 
readjudication was mandated by the VCAA).  The basis for the 
denial was that there was no evidence of a stressor event in 
service (and the veteran had not engaged in combat with the 
enemy).  

In August 2001, the veteran the veteran filed a claim to 
reopen the claim seeking service connection for PTSD.  In 
October 2001 he was sent notice of what was required to 
establish the claim on de novo review.  January 2002, 
December 2002, and November 2003 rating/DRO denial decisions 
noted that new and material evidence had not been received.   

Recently, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice in a new and material evidence 
claim must include notice of the evidence and information 
that is necessary to reopen the claim (with some degree of 
specificity) and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Here, because the prior denial was based on a 
finding that there was no evidence of a specific stressor 
event in service (as well as no evidence of a medical 
diagnosis of PTSD based on a verified stressor event in 
service), compliance with Kent would entail specific notice 
that to the veteran that to reopen the claim he must submit 
evidence of a specific stressor event in service or specific 
information (sufficiently detailed to allow for 
verification, i.e., including a detailed description of the 
event, approximate date and location, unit of service at the 
time, and names and units of other persons involved) for VA 
to attempt verification of the event.  .  [The veteran has 
described a dream of being in an ambush, and indicates he is 
not aware whether the event occurred or not.  If he seeks to 
have such event recognized as the stressor supporting a 
diagnosis of service-incurred PTSD, he must provide details 
regarding this alleged incident.  A mere allegation that he 
was on a secret mission for NSA does not suffice, as NSA has 
been contacted, and has responded that they have no 
information on the veteran.]  The veteran has not received 
the type of notice mandated by Kent prior to the 
adjudication of his claim to reopen.  Consequently, a remand 
for such notice is necessary.  There must also be a medical 
diagnosis of PTSD; however, if a stressor event is verified, 
VA will assist in this matter by arranging for a VA 
examination

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
the Court additionally held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Here, 
there has been no notice regarding ratings or effective 
dates of awards.  As the case is being remanded anyway, 
there is the opportunity to provide such notice.

In light of the above, the case is REMANDED for the 
following:

1.  The RO must provide the veteran the 
specific notice required in claims to 
reopen in accordance with Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  He must 
be specifically advised that to reopen the 
claim seeking service connection for PTSD, 
he must submit detailed evidence of a 
stressor event in service, to include a 
description of the event, approximate date 
and location, unit, and names of other 
persons.  The RO should also notify the 
veteran of the criteria for rating PTSD 
and those governing effective dates of 
awards in accordance with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  He 
should have ample opportunity to respond 
to this notice.

2.  If the veteran responds with the 
information sought, the RO should arrange 
for verification of the alleged stressor 
event in service.  

3.  If, and only if, a stressor event in 
service is verified, the RO should arrange 
for the veteran to undergo a psychiatric 
examination to determine whether he has 
PTSD resulting from such event.  In such 
event, the RO should advise the examiner 
what stressor event is verified.  The 
examiner must review the veteran's claims 
file in conjunction with the examination.  

4.  The RO should then review the claim to 
reopen.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


